Name: 87/114/EEC: Commission Decision of 12 December 1986 authorizing the United Kingdom to introduce intra- Community surveillance imports of certain television receivers originating in the People's Republic of China which have been put into free circulation in the other Member States (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  communications;  trade policy;  trade
 Date Published: 1987-02-18

 Avis juridique important|31987D011487/114/EEC: Commission Decision of 12 December 1986 authorizing the United Kingdom to introduce intra- Community surveillance imports of certain television receivers originating in the People's Republic of China which have been put into free circulation in the other Member States (Only the English text is authentic) Official Journal L 049 , 18/02/1987 P. 0028 - 0029*****COMMISSION DECISION of 12 December 1986 authorizing the United Kongdom to introduce intra-Community surveillance imports of certain television receivers originating in the People's Republic of China which have been put into free circulation in the other Member States (Only the English text is authentic) (87/114/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979, on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Articles 2 and 3 thereof, Whereas the United Kingdom Government has submitted an application to the Commission of the European Communities for authorization under the first paragraph of Article 115 of the Treaty to apply surveillance and immediate protective measures to television receivers falling within Common Customs Tariff subheading 85.15 A III b) ex 2, originating in the People's Republic of China and put into free circulation in the other Member States; Whereas imports into the United Kingdom of such products originating in the People's Republic of China are subject to quantitative restrictions under Council Regulation (EEC) No 3420/83 (2), whereas under those arrangements the United Kingdom opened in 1986 a quota of 10 000 sets for the period 1 July to 31 December of that year; whereas that quota has been allocated in its entirety; Whereas, as a result, there are differences in the conditions governing the import of the products in question into the different Member States and those differences may cause deflections of trade likely to lead to economic difficulties for the sector concerned; Whereas the information which the Commission has received on the situation in the sector concerned shows imports of such products originating in third countries to have fallen from 1 497 000 sets in 1984 to 1 201 000 in 1985, but to have increased to 1 500 000 during the first nine months of 1986; whereas of such imports, those from China amounted during those nine months to 1 233 sets; Whereas national output of the products concerned increased from 2 592 000 sets in 1984 to 2 815 000 in 1985 and, on an initial estimate, will fall to 2 500 000 in 1986; Whereas the United Kingdom authorities have pointed out that their national industry has undergone thorough restructuring in order to overcome the crisis which affected it in the late 1970s; whereas between 1984 and 1986 this restructuring led to considerable loss of employment, the number of those working in the sector falling from 13 700 to 11 000; Whereas, according to the Commission's information, a major portion of United Kingdom production is made up of small-screen television sets, production of which increased from 655 000 in 1984 to 1 945 000 in 1985, amounting to approximately 790 000 for the first nine months of 1986; Whereas the United Kingdom authorities have informed the Commission that a major import flow into the United Kingdom of small-screen television sets originating in the People's Republic of China and put into free circulation in another Member State is beginning to emerge; Whereas, therefore, in view of the possibility of this flow unexpectedly increasing to a large extent, the United Kingdom should be authorized, in accordance with Article 2 of Decision 80/47/EEC, to make imports of the products concerned originating in China subject to prior intra-Community surveillance, in order that any dangerous trend may quickly be detected; Whereas available information on the economic situation of the sector concerned, especially that concerning the trends in production and imports, and in particular imports form China, whether direct or through other Member States, does not show at this stage that the conditions laid down in Article 3 of Decision 80/47/EEC for the application of protective measures under Article 115, forbidding the import of television sets originating in China and put into free circulation in the other Member States, are met, HAS ADOPTED THIS DECISION: Article 1 The United Kingdom is authorized to introduce, until 31 December 1987 and in accordance with Article 2 of Decision 80/47/EEC, intra-Community surveillance of the products listed below, originating in the People's Republic of China and put into free circulation in the other Member States: 1.2 // // // Common Customs Tariff subheading // Description // // // 85.15 A III b) ex 2) // Television receivers // // Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 12 December 1986. For the Commission Willy DE CLERCQ Member of the Commission (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 346, 8. 12. 1983, p. 6.